Citation Nr: 1501998	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the rating reduction from 20 percent to 10 percent for a service-connected low back disability, effective August 1, 2009, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1973 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reduced the Veteran's low back disability rating from 20 percent to 10 percent.

The Veteran was scheduled to appear at a Board hearing in January 2015, but he withdrew his hearing request in writing.  38 C.F.R. § 20.704(d) (2014).    


FINDING OF FACT

In a January 2015 statement, the Veteran withdrew his appeal of the May 2009 rating reduction from 20 percent to 10 percent for a low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding the May 2009 rating reduction from 20 percent to 10 percent for a low back disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a). 

In a January 2015 statement, the Veteran withdrew his appeal of the May 2009 rating reduction from 20 percent to 10 percent for a low back disability.   Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal of the rating reduction of a low back disability is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


